—Rose, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered December 13, 2000, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to extend placement of one of respondents’ children with petitioner for a period of one year.
Respondent William Y. (hereinafter the father) and respondent Susan X. are the parents of William and Evelyn, children who were previously adjudicated by Family Court to be neglected and placed in petitioner’s custody for a period of one year commencing December 6, 1999. This Court upheld Family Court’s adjudication of neglect with respect to the father and the order of placement on appeal (290 AD2d 817 [2002], appeal dismissed 98 NY2d 666 [2002]). In December 2000, Family Court extended placement of William with petitioner for an additional period of one year. The father appealed from this order as well. On November 28, 2001, however, before the appeal was decided, Family Court issued a modified order directing *766that William be returned to the custody of his parents. The father’s appellate counsel now seeks to be relieved of his assignment on the ground that the termination of William’s placement with petitioner renders the father’s appeal moot. Inasmuch as we agree that the modified order renders the extension of placement moot, the appeal must be dismissed (see Matter of Lisa Z., 276 AD2d 853, 853 [2000]; Matter of Jamie EE., 232 AD2d 761, 762 [1996]). In light of this, it is unnecessary to address appellate counsel’s request to be relieved.
Crew III, J.P., Peters, Spain and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.